Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 13-17 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving section”, “control section”, “transmission section” in claim 13-15, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 13, 14, 16 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0016593) in view of Xiong et al. (US 2018/0227958).
For claim 13, Park teaches: A user terminal (see at least 0141 and fig. 14, UE and BS may comprise processor/memory) comprising:
a receiving section that receives a timing advance command (see at least 0068, BS may send timing advance command to the UE);
a control section that controls a time alignment timer which starts or restarts in response to reception of the timing advance command, in a same time unit as a subframe (see at least 0068, UE may initiate time alignment timer upon receiving TA command, and may reset/restart the timer with new TA commands; 0002, control and traffic data may be carried in subframes); and
a transmission section that performs UL transmission, based on the time alignment timer (see at least 0068, the UE may transmit PUSCH/PUCCH uplink when the timer is running e.g. not expired).
Park does not explicitly teach: …even for uplink (UL) transmission using a shorter time unit than the subframe, or: …performs UL transmission by using a time unit that is equal to or shorter than the subframe.  Xiong from an analogous art teaches wherein TA may be applied for transmissions in TTIs shorter than a subframe (see at least 0029 and Abstract, eNB may configure timing advance and resource allocation for UE transmissions in a short TTI less than 1ms, thus UE may apply TA on an uplink TTI shorter than a subframe).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xiong to the system of Park, so the TA command may be implemented for UL transmissions in a short TTI e.g. less than a 1ms subframe, as suggested by Xiong.  The motivation would have been to enhance uplink (Xiong 0029, 0025).
For claim 14, Park, Xiong teach claim 13, Park further teaches: wherein the control section controls not to perform UL transmission other than random access preamble transmission for a cell corresponding to the time alignment timer, when the time alignment timer expires (see at least 0068, when timer is expired the UE does not transmit uplink e.g. PUSCH/PUCCH, except for random access preamble).
Claim 16 recites a method substantially similar to the apparatus of claim 13 and is rejected under similar reasoning.

Claim 15, 17 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0016593) in view of Xiong et al. (US 2018/0227958) in view of Kim et al. (US 2017/0331547).
For claim 15, Park, Xiong teach claim 13, Park further teaches: wherein the control section is allowed to receive a MAC control element including the time advance command by using a downlink shared channel that is scheduled by downlink control information (see at least 0068 and 0089, TA command in RAR may be processed by MAC layer, with RAR transmitted as MAC PDU that is transferred through PDSCH scheduled by PDCCH (comprising DCI, see 0037)), but not explicitly: …downlink control information transmitted in the shorter time unit than the subframe.  Kim from an analogous art teaches this (see at least 0073, short PDCCH may be implemented in a short TTI to schedule PDSCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 13, so the MAC transmission comprising TA is carried on PDSCH scheduled by PDCCH (suggested by Park) which is transmitted in a short TTI, as suggested by Kim.  The motivation would have been to enhance control signaling by scheduling and providing TA via PDCCH/PDSCH adapted for short TTI signaling (Kim 0073).
(see at least 0068 and 0089, TA command in RAR may be processed by MAC layer, with RAR transmitted as MAC PDU that is transferred through PDSCH scheduled by PDCCH (comprising DCI, see 0037)), but not explicitly: …downlink control information transmitted in the shorter time unit than the subframe.  Kim from an analogous art teaches this (see at least 0073, short PDCCH may be implemented in a short TTI to schedule PDSCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 14, so the MAC transmission comprising TA is carried on PDSCH scheduled by PDCCH (suggested by Park) which is transmitted in a short TTI, as suggested by Kim.  The motivation would have been to enhance control signaling by scheduling and providing TA via PDCCH/PDSCH adapted for short TTI signaling (Kim 0073).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tooher et al. (US 2017/0290008) discloses systems and methods of operating with different transmission time interval (TTI) durations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467